Response to question propounded by Senate.
Question propounded by the Senate to the Justices of the Supreme Court, under Code 1923, § 10290.
Question answered.
                        Senate Resolution No. 43 By Mr. Fletcher.
Be It Resolved By The Senate, that the written opinion of the Justices of the Supreme Court of Alabama, or a majority thereof, be requested on the following important constitutional question, viz:
1. Does the changing of the caption of House Bill 180 as originally introduced which reads as follows: "To provide for the General Revenue of the State of Alabama", to the caption in the substitute bill as passed by the House of Representatives which reads as follows: "To legalize and regulate the manufacture, sale and possession of alcohol, alcoholic and malt beverages in Alabama; to create the office of Alcoholic Beverage Commissioner, to fix his term of office, compensation, and powers, and provide for his appointment; to provide and levy a license upon the sale of alcohol and alcoholic and malt beverages, and to levy an excise tax thereon, and to regulate their manufacture, possession, sale and transportation, and to provide for the general revenue of the State of Alabama; and to repeal all laws in conflict with this Act," violate the provisions of Section 61 of the Constitution, where the original purpose of the bill remains substantially the same?
Adopted April 7, 1936.
Response to Senate Resolution No. 43.
To the Senate of Alabama, Montgomery.
Sirs:
Your inquiry refers, as we assume, to the bill considered by us relating to substitute House Bill No. 180, in which, in our response, we stated that the bill was one relating to the police power of the state, with revenue merely incidental thereto, and that it was, therefore, not a revenue bill within the call of the Governor authorizing its passage by a majority vote.
As we understand your present inquiry, the House amended the title of the act *Page 99 
from one "to provide for the General Revenue of the State of Alabama" to its present form, without change of the purpose of the bill, which is more in keeping with our holding as above indicated. Or, as otherwise stated, the change of the title as made, conforms to the real substance and purpose of the bill, as we have heretofore stated, and was entirely proper.
The amendment of the title, therefore, as thus indicated, by the House in no manner ran counter to section 61 of the Constitution, and our answer is therefore in the negative.
Respectfully submitted,
            JOHN C. ANDERSON, Chief Justice.
            LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, A. B. FOSTER, THOMAS E. KNIGHT, Associate Justices.